        Case 1:21-cr-00035-EGS Document 76-1 Filed 05/31/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      May 31, 2021

VIA Email and Download Links from USAO.Evidence.com

JON NORRIS
Counsel for Jeffrey Sabol

DAVID BENOWITZ
RAMMY BARBARI
Counsel for Peter Stager

DENNIS BOYLE
BLERINA JASARI
Counsel for Michael Lopatic

PAT M. WOODWARD JR.
Counsel for Clayton Mullins

BEN ALPER
Counsel for Jack Wade Whitton

       Re:      United States v. Sabol et al
                Case No. 21-CR-35 (EGS)

Dear Counsel:

       We are writing to provide you with preliminary discovery in this case through USAFx.
This material is subject to the terms of the Protective Order issued in this case. The discovery is
unencrypted. Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.
        Case 1:21-cr-00035-EGS Document 76-1 Filed 05/31/21 Page 2 of 2




Officer Medical Records

We are providing you with copies of Officers A.W., B.M. and C.M’s medical records from the
Police and Fire Clinic. These records are classified as SENSITIVE pursuant to the
Protective Order. The files are available on USAfx and include the following:

   •   Officer A.W. PFC Medical Records (32 pages)
   •   Officer B.M. PFC Medical Records (12 pages)
   •   Officer C.M. PFC Medical Records (19 pages)

Body Worn Camera from the U.S. Capitol Lower West Terrace

        Pursuant to our discovery obligations, we are providing download links to 111 body worn
camera (BWC) files listed in the attached Excel spreadsheet. The links should last for a year,
please download before then. This should include all the BWC videos mentioned in the
discovery recently provided. This list is over-inclusive, as it includes all potentially relevant
BWC videos that I have seen during the review for this and other Lower West Terrace related
cases. Out of an abundance of caution, we are making all of these BWC videos accessible to the
defense so that you can analyze whether they might be relevant to your defense.

        We continue to identify additional BWC related to the Lower West Terrace and will
provide an additional round of potentially relevant BWC shortly. To the extent you identify
other officers with BWC that you believe might be relevant to the case, please let us know and
we will do what we can to provide that BWC if it exists.

       If you have any questions, please feel free to contact me.

                                                    /s/ Colleen D. Kukowski
                                                    COLLEEN D. KUKOWSKI
                                                    Assistant United States Attorney

                                                    BENET KEARNEY
                                                    Assistant United States Attorney
Enclosures




                                                2
